DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on August 8, 2018.
Claims 1-22 are pending.  Claims 1, 9, and 15 are independent claims.  

Information Disclosure Statement
The information disclosure statement submitted on August 8, 2018, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 17 are objected to because of the following informality: a semicolon should be inserted following the word age in each claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Under a broadest reasonable interpretation, these limitations as claimed represent an abstract idea in the form of mental processes or concepts performed in the human mind such as observation, evaluation, judgement, and opinion.  The concepts of aggregating data, analyzing data to construct a predictive model, populating predicting values of take home pay, converting predicted values of take home pay into percentages to create indices of take home pay, and rank ordering populations according to indices of take home pay represent activities that may be performed by “head and hand” (Gottschalk v. Benson, 409 U.S. 63 [1972], at 65) and “pen and paper" (CyberSource Corp. v. Retail Decisions, Inc., No. 09-1358 [Fed. Cir. Aug. 16, 2001], at 12).  For example, an individual might mentally rank order populations according to indices of take home pay based on aggregated data and an analysis.  Other than reciting a “computer-implemented method,” “one or more processors,” and “machine” 
This judicial exception is not integrated into a practical application because “computer,” “one or more processors,” and “machine” represent only general or generic computing components recited at a high-level of generality such that they amount no more than mere instructions to apply the abstract idea using a generic computer component.  Additional elements, when considered both individually and as a combination, do not amount to significantly more than the abstract idea because the limitations are merely aspects of implementing the abstract idea in a generic computing environment and require no more than a generic computer to perform generic computer functions.  Similarly, additional elements “computer system” in Claim 9 and “persistent computer-readable storage media” in Claim 15 represent generic computer components that do not amount to significantly more than the abstract idea because the limitations require no more than a generic computer to perform generic computer functions.  Accordingly, Claims 1, 9, and 15 are ineligible.  
Dependent Claims 2-8, 10-14, and 16-22 similarly do not include elements, considered both individually and as a combination, that are integrated into a practical application or amount to significantly more than the abstract idea and are rejected under the same rationale.  Comparing the rank ordering to observed information and updating a predictive model as recited in Claims 2, 10, and 16 represent steps that may be performed in the human mind such as observation, evaluation, judgement, and opinion.  Evaluating various categories of data and applying various methods of learning as recited in Claims 3-8, 12-14, and 17-22 similarly represent steps that may be performed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, 9, 10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pliha, Robert K., U.S. Patent 7,954,698 B1 (issued Jun. 7, 2011) (hereinafter “Pliha”).
Regarding Claim 1, Pliha discloses a computer-implemented method for predictive modeling (e.g., Pliha, col. 1, lines 31-38, describing methods and systems for identifying bank customers and matching bank customers to products and services), the method comprising:
Aggregating, by one or more processors, sample payroll data regarding a plurality of factors associated with take home pay (see, e.g., id., ;
Performing, by one or more processors, iterative analysis on the data using machine learning to construct a predictive model (see, e.g., id., col. 12, lines 1-18, and Fig. 12, describing and illustrating sections used by the system for statistical scoring and forecasting modeling to identify cash transaction patterns and forecast monthly income and expenditure patterns; and col. 20, lines 18-37, describing a statistical learning process as the foundation for statistical forecasting and describing embodiments involving the use of statistical models including time series, linear regression, logistic regression, automatic interaction detection, chi-square automatic interaction detection, classification and regression tree, rule induction, and neural network models);
Populating, by one or more processors using the predictive model, a database with predicted values of take home pay for selected populations see, e.g., id., col. 12, lines 13-22, and Fig. 12, describing and illustrating a section of the statistical modeling process in which cash transaction patterns are classified into groups of household deposit and withdrawal patterns that score and forecast the monthly income and expenditure patterns for each account household and a section in which deposit and withdrawal datasets are classified into a series of income, expenditure, and classification profiles that are stored in a report database);
Converting, by one or more processors, the predicted values of take home pay in the database into percentages of observed values of take home pay for the selected populations over a specified time period to create indices of take home pay (see, e.g., id., col. 13, lines 7-14, describing comparing deposits to the actual or estimated household income of each customer to determine a percent of household income processed by the bank and to match an income percentage group to a household profile to forecast a household income and expenditure potential; col. 17, lines 5-14, describing all scoring and forecasting datasets generated by the system as stored in the report database, including household income, percent household income processed, and household information; col. 17, lines 25-41 and 52-55, describing use of current and historic inter-temporal total deposit and withdrawal rates to forecast deposit and withdrawal rate patterns and other deposit and withdrawal patterns and describing forecasting data stored in the report database; and col. 26, lines 11-15, describing a household investment scoring and forecasting report that is based on data including aspects for each household income group); and
Rank ordering, by one or more processors, the selected populations according to their indices of take home pay (see, e.g., id., col. 7, lines 18-21, describing a reporting stage in which results of a statistical generation are sorted and formatted to generate standard system reports; col. 18, lines 32-40, describing reports generated by the scoring and forecasting process as including standard summary and detail reports that show the results of the statistical scoring and forecasting process for households and bank specialty reports defined by selecting target variables that the report management system should use to generate the specialty reports; and col. 18, lines 45-61, and Fig. 19, describing and illustrating a consolidated household expenditure report in which expenditure patterns are classified in relationship to household income ranges).
Regarding Claim 2, Pliha discloses the method according to Claim 1, further comprising: comparing, by one or more processors, the rank ordering of take home pay for the selected populations to observed relative take home pay of the selected populations over a second specified time period (see, e.g., Pliha, col. 7, lines 13-18, describing statistical processors executing a dataset training and compare cycle using historic data established in a pre-processing stage to generate a scoring forecast; and col 26, lines 56-67, indicating use of one or more processors in various arrangements); aggregating, by one or more processors, updated sample data over the second specified time period (see, e.g., id., col. 17, lines 38-41, describing embodiments in which at least twelve months of deposit and withdrawals patterns are preferably used a time series model to train a statistical algorithm in forecasting deposit and withdrawal patterns); and updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the second specified time period (see, e.g., id., col. 17, lines 34-37, describing the system enhancing the forecasting of the deposit and withdrawal amounts and probability by adding inter-temporal total deposit and withdrawal rates to the deposit and withdrawal patterns used by a time series transaction statistical processor).
Regarding Claim 3, Pliha discloses the method according to Claim 1, wherein categories of data applied to the machine learning predictive modeling include at least one of: age; salary; payroll deductions; household tax filing status; employment tenure; industry/sector of employment; and geographic location (see, e.g., Pliha, col. 10, lines 43-52, describing embodiments in which an estimated household income is adjusted based on age; col. 13, lines 15-18, and col. 22, lines 44-48, describing fixed deposits classified based on the source of the fixed deposit including salary; and col. 20, lines 29-32, describing embodiments in which the scoring and forecasting system selects a statistical model that matches cash transaction patterns in relationship to geographic bank location.  Note that the teachings anticipate the alternative language of the claim).
Regarding Claim 9, Pliha discloses a machine learning predictive modeling system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 10, Pliha discloses a machine learning predictive modeling system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Pliha discloses a computer program product corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Pliha discloses a computer program product corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Pliha discloses a computer program product corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pliha in view of Voskuhl et al., U.S. Patent 8,600,797 B1 (issued Dec. 3, 2013) (hereinafter “Voskuhl”).
Regarding Claim 4, Pliha teaches the method according to Claim 1 as discussed above but appears to be silent regarding the method wherein the selected populations are selected according to industry/sector of employment.
Voskuhl teaches a computer-implemented method for predictive modeling (see, e.g., Voskuhl, Abstract and col. 2, lines 17-22, describing use of information about a set of users of a social networking system to develop a predictive model of income distribution for all users of the social networking system), wherein selected populations are selected according to industry/sector of employment (see, e.g., id., col. 2, lines 31-37, describing users of a social networking system providing information describing them that is stored in profiles and used by the social networking system to direct information to the user and describing information including employment history; col. 3, lines 6-13 and 24-29, describing the social networking system inferring certain profile attributes of a user such as a change in job and may analyze this information as indicators of household income; and col. 3, lines 30-38, describing use of information about a change in job to determine a change in disposable income [indicating an evaluation representative of employment related to an industry or sector of employment in some form]).
Pliha and Voskuhl are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for predictive modeling and with teachings directed toward predicting income.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Pliha and Voskuhl and implement a computer-implemented method for predictive modeling in which selected populations are selected according to industry/sector of employment in order to more reliably infer information about a user’s household income using relevant user data (see, e.g., Voskuhl, col. 1, lines 29-47, and col. 3, lines 30-38; and in view of the value of employment-based income prediction well known in the art).
Regarding Claim 5, Pliha teaches the method according to Claim 1 as discussed above but appears to be silent regarding the method wherein the selected populations are selected according to geographic location.
Voskuhl further teaches a computer-implemented method for predictive modeling (see, e.g., Voskuhl, Abstract and col. 2, lines 17-22), wherein selected populations are selected according to geographic location (see, e.g., id., col. 2, lines 31-37, describing users of a social networking system providing information describing them that is stored in profiles and used by the social networking system to direct information to the user and describing information including geographical location; col. 3, lines 6-13, describing the social networking system inferring certain profile attributes of a user such as a geographic location; and col. 10, lines 37-57, describing heuristic analysis of geographic information to infer an income bracket).
A discussion of Voskuhl as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Pliha and Voskuhl and implement a computer-implemented method for predictive modeling in which selected populations are selected according to geographic location in order to more reliably infer information about a user’s household income using relevant user data (see, e.g., Voskuhl, col. 1, lines 29-47, and col. 10, lines 37-57; and in view of the value of geographic-location-based income prediction well known in the art).
Regarding Claim 18, Pliha as modified by Voskuhl teaches a computer program product corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Pliha as modified by Voskuhl teaches a computer program product corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable. 

Claims 6, 7, 12, 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pliha in view of Showalter, Thomas, U.S. Patent Application 2011/0270779 A1 (published Nov. 3, 2011) (hereinafter “Showalter”).
Regarding Claim 6, Pliha teaches the method according to Claim 1 as discussed above, but although it suggests use of machine learning methods including supervised learning (see Pliha, col. 11, lines 39-41), it does not explicitly teach the method wherein the machine learning uses supervised learning to construct the predictive model.
Showalter teaches a method (e.g., Showalter, Abstract and para. 4, describing methods for data analytics in loan treatment), wherein machine learning uses supervised learning to construct a predictive model (see, e.g., id., para. 72, describing embodiments in which a matrix is learned by a machine from training data in a supervised or unsupervised manner).
Showalter is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for predictive modeling and with teachings directed toward predicting income.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Pliha and Showalter and implement a computer-implemented method for predictive modeling in which machine learning uses supervised learning to construct a predictive model in order to implement established learning methods to provide more accurate and useful financial information (see, e.g.
Regarding Claim 7, Pliha teaches the method according to Claim 1 as discussed above, but although it suggests use of machine learning methods including unsupervised learning (see Pliha, col. 11, lines 39-41), it does not explicitly teach the method wherein the machine learning uses unsupervised learning to construct the predictive model.
Showalter teaches a method (e.g., Showalter, Abstract and para. 4, describing methods for data analytics in loan treatment), wherein machine learning uses unsupervised learning to construct a predictive model (see, e.g., id., para. 72, describing embodiments in which a matrix is learned by a machine from training data in a supervised or unsupervised manner).
A discussion of Showalter as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Pliha and Showalter and implement a computer-implemented method for predictive modeling in which machine learning uses unsupervised learning to construct a predictive model in order to implement established learning methods to provide more accurate and useful financial information (see, e.g., Showalter, paras. 1-3; and in view of the value of unsupervised learning well known in the art).
Regarding Claim 12, Pliha as modified by Showalter teaches a machine learning predictive modeling system corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 13, Pliha as modified by Showalter teaches a machine learning predictive modeling system corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Pliha as modified by Showalter teaches a computer program product corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 21, Pliha as modified by Showalter teaches a computer program product corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 

Claims 8, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pliha in view of Artificial intelligence and machine learning in financial services, Financial Services Board (FSB) (published Nov. 1, 2017) (hereinafter “FSB”).
Regarding Claim 8, Pliha teaches the method according to Claim 1 as discussed above, but although it suggests use of reinforcement learning methods including supervised learning (see Pliha, col. 11, lines 39-41), it does not explicitly teach the method wherein the machine learning uses reinforcement learning to construct the predictive model.
Showalter teaches a method (see, e.g., FSB, p. 1, Executive Summary, describing use of AI and machine learning in the financial services industry), wherein machine learning uses reinforcement learning to construct a predictive model (see, e.g., id.
FSB is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for predictive modeling and with teachings directed toward predicting financial information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Pliha and FSB and implement a computer-implemented method for predictive modeling in which machine learning uses reinforcement learning to construct a predictive model in order to implement established learning methods to more efficiently and accurately evaluate financial information (see, e.g., FSB, pp. 1 and 2, Executive Summary; and in view of the value of reinforcement learning well known in the art).
Regarding Claim 14, Pliha as modified by FSB teaches a machine learning predictive modeling system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 
Regarding Claim 22, Pliha as modified by FSB teaches a computer program product corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pliha in view of in view of Godell et al., U.S. Patent Application 2019/0244291 A1 (published Aug. 8, 2019) (hereinafter “Godell”).
Pliha teaches the machine learning predictive modeling system according to Claim 9 as discussed above, but is silent regarding the system wherein the one or more processors comprise aggregated graphical processor units (GPU).
Godell teaches a system (e.g., Godell, p. 1, Abstract, describing systems), wherein one or more processors comprise aggregated graphical processor units (GPU) (see, e.g., id., para. 277, describing embodiments in which one or more of processors may be a graphics processing unit).
Godell is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing systems for evaluating financial information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Pliha and Godell and implement a machine learning predictive modeling system in which one or more processors comprise aggregated graphical processor units in order to perform related calculations using efficient hardware (see, e.g., Godell, pare. 277, and in view of the value of graphical processor units well known in the art).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Kenthapadi et al., U.S. Patent 10,535,018 B1 (issued Jan. 14, 2020), teaching a machine learning technique to train a monetary value prediction model to output a predicted monetary value for a skill contained in a candidate vector fed to the monetary value prediction model.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
5/22/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174